              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:16-cr-00126-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                    ORDER
                                )
ROGER DALE FRANKLIN II,         )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion to

Revoke Probationary Sentence and Activate Time Sentence in Abstentia”

[Doc. 26].

      In October 2016, the Defendant was charged in a Bill of Indictment with

possession with intent to distribute methamphetamine, in violation of 21

U.S.C. § 841(a)(1). [Doc. 1]. In November 2016, the Defendant was brought

to this Court for an initial appearance pursuant to a Writ of Habeas Corpus

Ad Prosequendum issued to the Yancey County Detention Center, where

the Defendant was in state custody. In July 2017, this Court sentenced the

Defendant to a term of 180 months’ imprisonment. Afterward, the Defendant

was returned to state custody. In the Judgment, the Court noted that the

Defendant “has been in continuous custody since July 16, 2016 including
being held in state custody on related charges. This information is provided

for the purpose of allowing the defendant such credit as he is entitled

pursuant to 18 USC § 3585.” [Doc. 24 at 2].

     In his motion, the Defendant asks the Court to grant him “time served

credits” for the time he has served in state custody and to allow him to serve

his federal sentence concurrently with his ongoing state sentence. [Doc. 26].

     The Defendant is not entitled to the relief that he seeks. “[W]hen a

prisoner in state custody is produced for prosecution in federal court

pursuant to a federal writ of habeas corpus ad prosequendum . . . the state

retains primary jurisdiction over the prisoner, and federal custody

commences only when the state authorities relinquish the prisoner on

satisfaction of the state obligation.” United States v. Evans, 159 F.3d 908,

912 (4th Cir. 1998).     When the Defendant was delivered to Federal

authorities pursuant to a writ, the Defendant was subject to three different

sets of charges in state court. [Doc. 20 at 14-15, 17-18, ¶¶ 47, 48, 62]. The

one that arose from the same events giving rise to this case was dismissed

on February 15, 2017. [Id. at 17-18, ¶ 62]. Thus, the Court provided the §

3585 information to the BOP in the Judgment. The Defendant, however,

remained in primary state custody on the remaining state charges. [Id. at

14-15, ¶¶ 47, 48]. Therefore, the Defendant’s federal sentence will not begin

                                      2
until after the Defendant has served his full state sentence with the State of

North Carolina with regard to those charges.

      To the extent that the Defendant seeks sentencing credit on his federal

sentence for the time he has spent in state custody, it is the Attorney

General, not the sentencing court, who is responsible for computing a

prisoner’s credit. United States v. Wilson, 503 U.S. 329, 335 (1992). A

prisoner seeking review of the computation of his sentence credit must first

seek administrative review of that computation through the Bureau of

Prisoners. Only after such administrative remedies have been exhausted

can a prisoner then seek judicial review of his sentence computation. Id.

Further, such claims for credit must be raised pursuant to 28 U.S.C. § 2241

in the district of confinement. In re Jones, 226 F.3d 328, 332 (4th Cir. 2000);

28 U.S.C. § 2241(a).

      Accordingly, the Defendant should address claim for sentencing credit

to the Bureau of Prisons once he begins his federal sentence. Only when

his BOP administrative remedies have been exhausted, may the Defendant

seek judicial review of that decision in the district of his confinement.

      IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to

Revoke Probationary Sentence and Activate Time Sentence in Abstentia”

[Doc. 26] is DENIED.

                                       3
IT IS SO ORDERED.

                    Signed: April 10, 2019




                          4
